I
I
\   Case 4:19-cr-03003-SHR-MSA Document 55 Filed 02/11/21 Page 1 of 11

                                                                                  FILED            LODGED


                                                                                 Feb 11 2021
         MIC! IAEL BAILEY                                                         CLERK U.S. DISTRICT COURT
         United States Attorncy                                                      DISTRICT OF ARIZONA
     2   District of /\rbmna
         JACOB H. OPERSK/\LSKI
     3   Assistant U.S. Attorney
         United States Courthouse
     4   405 W. Congress Street, Suite 4800
         Tucson, Arizona 8570 l
     5   Telephone: 520-620-7300
         Email: jacob.opcrskalski@usdoj.gov
     6   Attorneys for Plaintiff
     7
                                 IN THE UNITED STATES DISTRICT COURT
     8
                                       FOR THE DISTRICT OF ARIZONA
     9
    10   United States of America,                          4:19-cr-03003-SHR-MSA(.-'2--)
    11                              Plaintiff,
    12            vs.                  .                                 PLEA AGREEMENT
    13   Cruz; Paola Quintero-Luke,        b/N\                          (Fast Track § 5K3. l/
                                                                     Government Savings § 5K2.0)
    14                             Defendant.
    15
    16          The United States of America and the defendant agree to the following disposition
    17   of this matter:
    18                                                  PLEA
    19          1.         The defendant agrees to plead guilty to Count Five of the Indictment
    20   charging the defendant with a felony violation of 21 U.S.C. § 963, Conspiracy to Import
    21   Fentanyl, Heroin, and Mcthamphctaminc. The remaining counts of the Indictment will be
    22   dismissed at the time of sentencing.
    23                                           Elements   or the Offense
    24          2.         The clements of the offense arc as follows:
    25                     a.     The defendant agreed with at least one other person to commit the
    26   crimes of Importation of Fentanyl, Heroin, and Mcthamphetaminc as charged in the
    27   lndictmcnt;
    28
i    Case 4:19-cr-03003-SHR-MSA Document 55 Filed 02/11/21 Page 2 of 11
\_




                          b.    The defendant became a member of the conspiracy knowing that its
      2    object was the Importation of Fentanyl, Heroin, and Mcthamphetaminc, in violation of 21
      3    U.S.C. § 963, and intending to accomplish said object.
      4            As a sentencing factor, the government would be required to prove the quantities or
      5    fcntanyl, heroin, and methamphctamine the defendant conspired to import.
      6                                         Maximum Penalties
      7            3.    The defendant understands that the maximum penalties for the offense to
      8    which he/she is pleading arc a fine of ~,000,000.0~a term of life imprisonment with a
      9    mandatory minimum term of ten ( I 0) years, or both, and a term of between five (5) years
     lO    and lifetime supervised   releas✓
     11            4.    The defendant agrees to pay a fine unless the defendant establishes the
     12    applicability of the exceptions contained in § 5El .2(e) of the Sentencing Guidelines.
     13            5.     Pursuant to 18 U.S.C. § 3013, the defendant shall pay a special assessment
     14     f $100.00 p r felony count. The special assessment is due and payable at the time the
      15   clcfon ant enters the pica of guilty, and shall be paid no later than the time of sentencing
     16    unless the defendant is indigent. If the defendant is indigent, the special assessment will
     17    be collected according to the provisions of Chapters 227 and 229 of Title I 8, United States
     18    Code.
     19                          Drug Conviction & Immigration Conscgucnces
     20            6.    The defendant understands and acknowledges that pleading guilty may result
     21    in the termination or denial   or certain food stamp, social security, and other benefits for
     22    defendant and the del'cndant's immediate family pursuant to 21 U.S.C. §§ 862 and 862a.
     23            7.    The defendant recognizes that pleading guilty may have consequences with
     24    respect to his/her immigration status if the defendant is a recently naturalized United States
     25    citizen or is not a citizen of the United States. Under federal law, a broad range of crimes
     26    are removable offenses, including the offcnse(s) to which defendant is pleading guilty.
     27    Although there may be exceptions, the defendant understands that the defendant's guilty
     28    pica and conviction for this offense make it practically inevitable and a virtual certainty

                                                        -2-
i
I.   Case 4:19-cr-03003-SHR-MSA Document 55 Filed 02/11/21 Page 3 of 11




           that the defendant will be removed or deported from the United States. The defendant
       2   agrees that he/she has discussed this cvent1iality with his/her attorney. The defendant
      3    nevertheless affirms that he/she wants to plead guilty regardless of any immigration
      4    consequences that this pica entails, even if the consequence is the defendant's automatic
      5    removal from the United States.
       6                       STIPULATIONS. TERMS AND AGREEMENTS
      7                                 Agreements Regarding Sentencing
       8          8.     Guideline Calculations: Although the parties understand that the Guidelines
       9   arc only advisory and just one of the factors the Court will consider under 18 U.S.C.
     10    § 3553(a) in imposing a sentence, pursuant to Rule l I(c)( I)(C), Fed. R. Crim. P., the parties
      11   stipulate and agree that the following guideline calculations arc appropriate for the charge
     12    for which the defendant is pleading guilty should the Court find that the defendant was an
     13    average participant in the offense:
     14           Base Offense Level                            2D I. I (e)(3)       34
     15           Importation of Methamphetamine                2D1.I(b)(5)          +2
     I6           Safety Valve*                                 2D 1.1 (b )(18)          -2/0
     17                                                         [ I 8 U.S.C. §3553(f)]
     18           Acceptance of Responsibility                  3E I. I (a) & (b)        -3
     19           Early Disposition/Government Savings 5K3.l/5K2.0                       -4
     20                  Total Adjusted Offense Level:                                   27/29
     21           *Safety Valve: Pursuant to Fed. R. Crim. P. I I(c)(l)(B) and (C), the United States
     22    and the defond,rnt stipulate that the defendant shall receive a two-level reduction in the
     23    guideline offense level if the defendant meets all five criteria required for the defendant's
     24    eligibility for the "safety valve" reduction pursuant to the United States Sentencing
     25    Guidelines §§ 2D 1.1 (b )( 18) and 5C 1.2(a). However, if the defendant is ineligible under
     26    the United Stales Sentencing Guidelines, but qualifies for "safety valve'' under the
     27    expanded Sufcty V"lvc Relief under the First Step Act pursuant to 18 U.S.C. § 3553((),
     28    (hen the United States will recommend that the defendant receive a two-level downward
                                                         - 3.
\
I.
    \
        Case 4:19-cr-03003-SHR-MSA Document 55 Filed 02/11/21 Page 4 of 11




              variance pursuant to 18 U.S.C. § 3553(a).           In exchange for the recommendation, the
          2   defendant agrees to not seek a further reduced sentence pursuant to I 8 U.S.C. § 3582(c) if
          3   the United St~tcs Sentencing Commission amends Section 5Cl .2 to reflect the safety valve
          4   provisions under the First Step Act and makes that amendment retroactive. If the defendant
          5   is not eligible for "safety valve" relief under the guidelines or under the First Step Act, I.hen
          6   the parties agree that this particular provision will be void and all other provisions of this
          7   pica agreement shall remain in full force and effect.
          8          9.      The government and the defendant agree and stipulate that, for purposes of
          9   entering into this plea agreement, the defendant's Base Offense Level will be calculated on
         IO   the basis that the controlled substances were 3.56 kilograms of fentanyl, 1.16 kg heroin of
         II   heroin, and 1.04 kilograms of a mixture or substance containing a detectable amount of.
         I2   methamphclaminc.
         13          10.     Sentcnci1~g Agreement if Defendant is Safety Valve Eligible: Pursuant to
         14   U.S.S.G., § 5K3.I, and Fed. R. Crim. P., Rule I l(e)(l)(C), the government and the
         15   defendant stipulate and agree that the following arc the applicable guideline ranges for the
         16   offense, if the defendant is eligible for "safety valve" as set forth above in paragrap~
         17          70 to 87 months imprisonment if defendant's Criminal History Category is I;
         18          78 to 97 months imprisonment if defendant's Criminal History Category is          II;✓
         19          87 to 108 months imprisonment if defendant's Criminal History Category is JII;V
         20          I 00 to I 25 months imprisonment if defendant's Criminal History Category is IV.
         21                  a.     The defendant may withdraw from the plea agreement if he/she
         22   receives a sentence in excess of the stipulated ranges listed above.
         23                  b.     The defendant may not move for any adjustments in Chapters Two,
         24   Three or Four of the Sentencing Guidelines or any "departures" from the Sentencing
         25   Guidelines. The defendant may argue for a mitigating role adjustment under U.S.S.G.
         26   § 3B I .2, and the government may argue against the adjustment. If the Court grants the
         27   mitigating role adjustment, the government will not withdraw from the agreement if the
         28   resulting sentence is below the stipulated range in this agreement.

                                                            -4-
.,

\    Case 4:19-cr-03003-SHR-MSA Document 55 Filed 02/11/21 Page 5 of 11




                          c.     The defendant may argue for a variance under 18 U.S.C. § 3553(a) in
       2    support of a sentence request below the stipulated range in this agreement, and the
       3    government may oppose the requested variance. The government, however, will not
      4     withdraw {i·om the agreement if the defendant argt es for, and the Court grnnts, a variance
       5   • below the stipulated range in this agreement.
       6           11.    Sentencing Agreement if Defendant is Not Safety Valve Eligible: Pursuant
       7    to U.S.S.G., § SK3. l, and Fed. R. Crim. P., Ruic 11 (c)(l )(C), the government and the
       8    defendant stipulate and agree that the following are the applicable guideline ranges for the
       9    offense, if the defendant is not eligible for sentencing under the provisions of paragraph I 0
      10    because the defendant has not met the eligibility requirements of "safety valve" (as
      11    described above in paragraph 8):                                            ✓
                   120 months imprisonment if defendant's Criminal History Category is I,
      12
      13           120 to 121 months imprisonment if defendant's Criminal History Category is fl;

      14           120 to l 35 months imprisonment if' defendant's Criminal History Category is Ill,

      15           121 to 151 months imprisonment if defendant's Criminal History Category is IV;·

      16           140 to 175 months imprisonment if defendant's Criminal History Category is V;

      17           151 to 188 months imprisonment if defendant's Criminal History Category is VT.

      18                  a.     The defendant may withdraw from the plea agreement if he/she

      19    receives a sentence in excess of the stipulated ranges listed above. The government may

     20     withdraw from the plea agreement if lhe Court sentences the defendant below the

     21     mandatory minimum term of imprisonment for this offense.

      22                  b.     The defendant may not move for any adjustments in Chapters Two,

     23     Three or Four of the Sentencing Guidelines or any ''departures" from the Sentencing

     24     Guidelines. The defendant may argue for a mitigating role adjustment under U.S.S.G.

      25    § 3B 1.2, and the government may argue against the adjustment.        rr the Court grants   the

      26    mitigating role adjustment, the government will not withdraw from the agreement if the

      27    resulting sentence is below the stipulated range in this agreement provided that the sentence
            1s not below the mandatory minimum term of imprisonment.
      28
                                                         -5-
\   Case 4:19-cr-03003-SHR-MSA Document 55 Filed 02/11/21 Page 6 of 11




                            c.     The defendant may argue for a variance under 18 U.S.C. § 3553(a) in
      2   support of a sentence request below the stipulated range in this agreement, and the
      3   government may oppose the requested variance. The government, however, will not
      4   withdraw from lhe agreement iC the del'endant argues ror, and the Court grants, a variance
      5   below the stipulated range in this agreement provided that lhe sentence is not below the
      6   mandatory minimum term of imprisonment.
      7          12.        [f there arc any co-defendants in this case, this plea agreement is contingent
      8   upon the successful guilty picas of all co-defendants. If any of the co-defendants do not
      9   plead guilty in this case; the government reserves the right to withdraw from the plea
     lO   agreement.
     11          13.        The defendant understands that if the defendant violates any of the conditions
     12   or the defendant's supervised release, the supervised release may be revoked. Upon such
     13   revocation, notwithstanding any other provision of this agreement, the defendant may be
     !4   required to serve a term of imprisonment or the defendant's sentence may otherwise be
     15   altered.
     16              l 4.   The defendant and the government agree that this agreement does not in any
     17   manner restrict the actions of the government in any other district or bind any other United
     18   States Attorney's Office.
     19              15.    The defendant understands and agrees to cooperate fully with the United
     20   States Probation Office in providing (a) all criminal history information, i.e., all criminal
     21   convictions as defined under the Sentencing Guidelines; (b) all financial information, i.e.,
     22   present financial assets or liabilities that relate to the ability of the defendant to pay a fine
     23   or restitution; (c) all history of drug abuse which would warrant a treatment condition as
     24   par! of sentencing; and (d) all history of mental illness or conditions which would warrant
     25   a treatment condition as part of sentencing.
     26              16.    If the C~urt, after reviewing this plea agreement, concludes any provision is
     27   inappropriate, it may reject the plea agreement pursuant to Rule 11 (c)(S), Fed. R. Crim. P.,

     28
                                                           -6-
1
\
         Case 4:19-cr-03003-SHR-MSA Document 55 Filed 02/11/21 Page 7 of 11




          giving the defendant, in accordance with Rule l l(d)(2)(A), Fed. R. Crim. P., an opportunity
     2    to withdraw defendant's guilty pica.
     3                                              Forfeiture
     4           17.    Nothing in this pica agreement shall be construed to protect the defendant
     5    from civil forfeiture proceedings or prohibit the United States from proceeding with and/or
     6    initiating an action for civil forfeit11re. Further, this agreement docs not preclude the United
     7    States from instituting any civil proceedings as may be appropriate now or in the future.
     8                               Waiver of Defenses and Appeal Rights
     9           18.    Provided the defendant receives a sentence in accordance with this fast-track
    lO    plea agreement, the defendant waives (I) any and all motions, defenses, probable cause
    11    determinations, and objections that the defendant could assert to the indictment or
    12    information; and (2) any right to file an appeal, any collateral attack, and any other writ or
    13    motion that challenges the conviction, an order of restitution or forfcit1Jl'e, the entry of
    14   judgment against the defendant, or any aspect of the defendant's sentencing-including the
    15    manner in which the sentence is determined, the determination whether defendant qualifies
    16   for "safety valve" (U.S.S.G. § SC 1.2 and 18 U.S.C. § 3553(f)), and any sentencing
    17    guideline determinations. The sentence is in accordance with this agreement if the sentence
    18    imposed docs not exceed 125 months imprisonment if the District Court determines the
    19    defendant is "safety valve" eligible or 188 months imprisonment if the District Court
    20    dctcnnincs the defendant is not "safety valve" eligible. The defendant further waives: ( 1)
    21    any right to appeal the Court's entry of judgment against defendant; (2) any right to appeal
    22    the imposition of s~ntcnce upon defendant under Title 18, United States Code, Section
    23    3742 (sentence appeals); (3) any right to appeal the district court's refusal to grant a

    24    requested variance; (4) any right to collaterally attack defendant's conviction and sentence       I
                                                                                                             \
          under Title 28, United States Code, Section 2255, or any other collateral attack;· and. (5)


                                                                                                             I
    25
          ,    ,. ,\ t to file a motion for modification of sentence, including under Title \ 8. Umt~d
    26    ,my 11g 1                                                        I. t this waiver shall result m
                                . 3582(c) The clefcndunt acknowledges t 1a         ,
    27    Stales Code, Section '           .                     d r d t might file challenging his/her
                                        I    11, teral attack the e,en an
    28     \he dismiss~1l or ,my appca or co a
                                                         -7-
, -~   Case 4:19-cr-03003-SHR-MSA Document 55 Filed 02/11/21 Page 8 of 11




            conviction or sentence in this case. If the defendant files a notice of appeal or a habeas
        2   petition, notwithstanding this agreement, defendant agrees that this case shall, upon motion
        3   of the government, be remanded to the district court to determine whether defendant is in
        4   breach of this agreement and, if so, to permit the government to withdraw from the pica
        5   agreement. This waiver shall not be construed to bar an otherwise-preserved claim of
        6   ineffective assistance of counsel or of "prosccutorial misconduct" (as that term is defined
        7   by Section Il.B of Ari%. Ethics Op. 15-01 (2015)).
        8                                    Reinstitution of Prosecution
        9          19.     Nothing in this agreement shall be construed to protect the defendant in any
       10   way from prosecution for pe1jury, folse declaration or false statement, or any other offense
       11   committed by the dcf'cndant after the date of this agreement. In addition, if the defendant
       12   commits any criminal offense between the date of this agreement and the date of
       13   sentencing, the government will have the right to withdraw from this agreement. Any
       14   information, statements, documents and evidence which the defendant provides to the
       15   United Slates pursuant to this agreement may be used against the defendant in all such
       16   proceedings.
       17          If the defendant's guilty pica is rejected, withdrawn, vacated, or reversed by any
       18   court in a later proceeding, the government will be free to prosecute the defendant for all
       19   charges as to which it has knowledge, and any charges that were dismissed because of this
       20   plea agreement will be automatically reinstated. In such event, the defendant waives any
       21   objections, motions, or defenses based upon the Speedy Trial Act or the Sixth Amendment
       22   to the Constitution as to the delay occasioned by the later proceedings. Defendant agrees
       23   that the stipulated sentencing ranges set forth under "Agreements Regarding Sentence" will
       24   not be offercd if prosecution is re-instituted.
       25                                          Plea Addendum
       26          20.     This written plea agreement, and any written addenda filed as attachments to
       27   this pica agreement, contain all the terms and conditions of the pica. Any additional
       28   agreements, if any such agreements exist, shall be recorded in a separate document and

                                                          -8-
...   Case 4:19-cr-03003-SHR-MSA Document 55 Filed 02/11/21 Page 9 of 11


                                                     l
                                                     '


           may be filed with the Court under seal. Accordingly, additional agreements, if any, may
       2   not be in the public record.
       3               WAIVER OF DEFENDANT'S RIGHTS AND FACTUAL BASIS
       4                                        Waiver of Rights
       5          I have read each of the provisions of the entire plea agreement with the assistance
       6   of counsel and understand its provisions. I have discussed the case and my constitutional
       7   and other rights with my attorney. I understand that by entering my plea of guilty I will be
       8   giving up my right to plead not guilty; to trial by jury; to confront, cross-examine, and
       9   compel the attendance of witnesses; to present evidence in my defense; to remain silent
      IO   and refuse to be a witness against myself by asserting my privilege against self-
      !I   incrimination; all with the assistance of counsel; to be presumed innocent until proven
      12   guilty beyond a reasonable doubt; and to appeal.
      13          I agree to enter my guilty pica as indicated above on the terms and conditions set
      14   forth in this agreement.
      15          I have been advised by my attorney of the nature of the charge to which I am entering
      16   my guilty pica. I have been advised by my attorney of the nature and range of the possible
      17   sentence, and that I will not be able to withdraw my guilty plea ifl am dissatisfied with the
      18   sentence the comi imposes.
      19          My guilty pica is not the result of force, threats, assurances or promises other than
      20   the promises contained in this agreement. I agree to the provisions or this agreement as a
      21   voluntary act on my paii, rather than at the direction of or because of the recommendation
      22   of any other person, and I agree to be bound according lo its provisions. I agree that any
      23   Sentencing Guidelines range referred lo herein or discussed with my attorney is not binding
      24   on the Court and is merely an estimate.
      25          I agree that this written pica agreement contains all the terms and conditions of my
      26   pica and that promises made by anyone (including my attomey) that are not contained
      27   within this written plea agreement are without force and effect and are null and void.
      28          I am satisfied that my defense attorney has represented me in a competent manner.

                                                         •9 -
Case 4:19-cr-03003-SHR-MSA Document 55 Filed 02/11/21 Page 10 of 11




    l            I atn 11ot ·now ,oh or m1dcr the influence: of any  9.nJg; rpe,dicgH911, U91,1qr,, or qthct
   2     intoxicant or depress,i:mt; wh.ic11 would: impair my ability to f11lfy u11derstand thderms and.
   3     coudifrons ~of this plea .agfeernent.


   ~.
   4


   6
                                             Factual Basis and Relevant Conduct
                   i tiJttlicr agree Uirilthe following facts accuni(ely d.c~c;ripe rny condJJ.Gti:rrconn~ction
         \3/ith the! offqD~e to w.bi9h: I :~J11 plGadir1g, ·gu}Ity. and <that ifthis matter :wci:e. '.(9; proc::e,etj:to
   7     :tdal thc:.g~verriinc11rcould prove the :elements ·offhe :gffe11se, qe,yQJlci a:teasonable'dot%t:
   8             On or about <Jctcibcr 2+, 2QJ 9i at Q(:IiearNogales, 111 tl)e District ofAdzona,
                  KaI;t~ Guc.ldaJupc 'Grajeda,.Gonzalez and C:ruz Paola Quintero-L11ke c,nte1'ed
   9'             the, United .States' frpm the ReRublic ofMexico via ·the DeConc,irir Port of
                  Enti-y. Kathi G:u:ad_alµpc Orajeoa-Gcinzalez was.,the. driver.of a 201 O Hond?
 10:              Oivfc; :and, Cru~ ,ea.ol:a, Q1.1i11terq-:Luke.was a passenget 'i:n the vehicle; The
                  vehicle contail)cd J.56 kHogr~rris 9f fonta11yl, 1.16 ldlbgralns of heroin and
 11               1.04 kilog1'arns . of rneman,1phelamine conc~~led .iri a noff~factor:y
                  (;O)r)partI1iei)t )il )he ,:undeT'cafriage:- Cruz' Paola Qt1Jntero-Luke. ki:ie'W; t}1~
 12':             yetncle c::;011ta;in,ed 9011trolled $ubstances when she entered the U111ted, S1.:ltes
                 .and: she admits, the, <::ontrqlle,d subst11nc¢s wel'e fehtanYI, he1'oin and
 13.              1ne_tl'ia1i)phetahlii1:e. C~uz Paola: Quinterq,,Lqk,p hi:ici itiad!fal\ agte,eme1itw1th
                  K:clrla G1,.1adalupc..;GraJcda,.Gonzalcz and w.1th other parties l<nown ,and
 14               unk;nOW!) to -d.e!iy~r the :f~l)t,uiYl,Jieroip,. and i~ethamr-, hetan,1ine .tq another
                  person 111 the Umted Stat9s. Cruz Paq\a ·Quu1tpro- _,uke mtended to. be
 1$               compensated. for her 'participation in thc~n~rcotics.,snwg~pi,Ocy.
 .16

 J7
                   t:tlJ.i. f2i;t;L_                          ti~ .. .~~> · . --                   .rn eirvetc1-,
 18              D,tte -       t    . -. .                    7!1 ,     ·1/   ~•· .·


                                                                   Cri. · · .. o_Ia Quintero;.,Lu)cc -
                                                               - Dc[en'da1i_t
                                                                                                               •'
 19.
 20                                    DEFENSE ATTORNEY!S APPROVAL.
 ZL:             I have discussed Jhis, :c:ase and the ·plea tfgreemei1t with my,clicnt in           detail and have
 22      advised the defendant of all .matters within the scqpe of E.i1lc 11, Fed.                  R:.   Crim. P., the
23:·     const.ittJtiofla,1 c\Qd othct:".1-i~hts of a1,1 iacd.1s·cct, the; 'racttiaJ. basis for and Jbc nature 6( tb;c
24       ·o[fe1isc; to which' the g,uHty:plea will_ be:, c:ntpi:eq,.p:qss.ible defenses, al1d thciconsccyuences
 zs·     of the gt!iHY pica; ii\C!Hd\ng the dffen'dar\t's waiver orthe righ((o appe~L ';No, a.ssqranc~.s.
 ,2(5'   pi,"b)1il$eS, .or repi;esentat1011S have been given to nw or tQ the deftmdaril by:tfa: govei,1111eht
27       or by any·of its rept;C?$.Cli(~t~VC$. whi¢h arc hblco1ita!ried in this. written agreement. l copqrr
:2s:     fo the:cnti:y ofthe pfoa,as indicated ~bovG ancI 911 foe te.nns and.conditfoii:s set .forth in this;

                                                              C   10"
...   Case 4:19-cr-03003-SHR-MSA Document 55 Filed 02/11/21 Page 11 of 11




           i    agtc.emc.ht as.fo ·the best i'ntcrests of nw cli'¢nL J;agrcc· ti?, 'inakq a QQfol         fide 'cff6d to cnsuto
           2'   the g11ilty pl9c1 fa crrtcrcd•i11 }1ccorda11ce with alftbci l'cqtfircments ofRtile· I I,; Fed. R: Gri111;
           J,   R.
           4
           $5
           B
           :7
           :s
           9
       lO
      'J   t            Lhavercvicwcd, ~Ii}$ .!1latter a11c! the pfo_a<a~reemehl. l agree on behalf ofU)c UniJcd
       ]2       S.tatC&lhM the tct1n~varid,coi1ditions set forth an:rappi;opi:iaJe:.and arc irt fhe beshibtcrcsts.of
       13       justice.
       M
                                                                MfCf-'TAEL BAILE¥
       ll.                                                      i.Jnit¢d :state$ Altorricy
                                                                District oCAriZ9rta
       16
                                                                  ··      ,       DigitallY:sigried b'y
       17                                                       .JACOJ3           JACOBOPERSKAtSKI
                                                                -OPERSKALSKfOat~Jo:iJ,o:iXo ....
       18                                                         ·       · ·· · Q9:33:46::o7'.oo·•
                                                                 JACOB.fl. OPERSKALSI<J
       1.9                                                       Assj'st:ant U.S. Attohie:y
      20
      ir
      2-2
      ·23.·
      .24
      '25
      26
      :27
      '.28

                                                                 ;" 11-
